DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 12/22/2020.  This action is made final.
3.	Claims 10 and 18 have been amended. Claims 1-20 are pending in the case.  Claims 1, 10 and 18 are independent claims.  

Allowable Subject Matter
4.	Claims 1-17 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Aldrey et al. (US PGPUB 2009/0171780) (hereinafter Aldrey) teaches a graphical user interface to display a user profile interface (see Figs. 5C-5D and [0034]-[0035] user profiles); receive a request to display content items associated with the profile (see [0036] and Fig. 6, selecting and sending a targeted advertisement to a consumer device in step 604).
The reference Grant et al. (US PGPUB 2010/0318426) (hereinafter Grant) teaches a graphical user interface to display a user profile interface (see Figs. 3-4 and [0068]-0076], showing selectable user profile data); receive a request to display content items associated with the profile (see Fig. 3-4 and [0068]-[0076] showing a user can specify topics of interest and profile data to relevant content via “Find Ads” button).
The reference Caplan et al. (US PGPUB 2015/0310351) (hereinafter Caplan) teaches group profiles by clustering the plurality of users into a plurality of groups of 
Aldrey as modified by Grant and Caplan fails to clearly teach or fairly suggest the combination of all limitations, specific, ally, the combination doesn’t teach amended new limitations as recited in the independent claims 1 and 10 as shown below. 
responsive to receiving a selection of a first group profile selectable input by a user from among the one or more selectable inputs displayed in the first targeting interface, displaying a second targeting interface comprising:
a portion of the report comprising first content associated with a first group profile associated with the first group profile selectable input;
a first input associated with selecting a response content item to be uploaded; and 
a second input associated with transmitting a targeted response to at least one content item of the plurality of content items, wherein the at least one content item was transmitted to one or more devices associated with users of the first group profile prior to the displaying the second targeting interface; 
responsive to receiving a user selection of the first input associated with selecting the response content item to be uploaded, identifying the response content item; 
after identifying the response content item in association with the user selection of the first input, receiving, via the second targeting interface, a user selection of the second input associated with a second request for transmitting the targeted response. comprising the response content item, as a response to the at least one content item of the plurality of content items; 
generating a list of users based upon the first group profile; and 
transmitting, as the response to the at least one content item, the targeted response comprising the response content item to a plurality of devices, wherein each device of the plurality of devices is associated with a user in the list of users.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Response to Arguments
5.	Applicant's arguments filed on 12/22/2020 have been considered but are moot for claims 18-20 with new grounds of rejection.
		ClickDimensions teaches the underlined feature of “determining a plurality of assignments of the content item to a plurality of users to which the content item was at least one of previously presented or previously targeted; and transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices, wherein each device of the plurality of devices is associated with a user of the plurality of users to which the content item was at least one of previously presented or previously targeted (see page 2, sending a follow-up email as “the response to the content item” to previously targeted users in the email marketing group; “email marketing …Once you identify your mistake, try to ward off knee-jerk reactions to immediately send a follow-up email to correct the previous email”; the first email send to the targeted users is” the content item” and the second corrected and follow-up email is “the response to the content item”; the same targeted group users is “the plurality of users to which the content item was at least one of previously presented or previously targeted”). 
	After sending a first email to the targeted email marketing group of users, a second follow-up email to make corrections is sent again to the same targeted group of users. The first email content” is “the content item” as previously sent.  After realizing a mistake in the first email, the second follow-up email as “the response to the content item” to make corrections is sent to the same targeted group of users. Since the second follow-up email sent to the same targeted group of users to make corrections, the limitation of “the plurality of users to which the content item  (the first email) was at least one of previously presented or previously targeted” is taught by ClickDimensions.

	Therefore, combining Aldrey-MailChimpGuide-ClickDimensions, the limitation of “determining a plurality of assignments of the content item to a plurality of users to which the content item was at least one of previously presented or previously targeted; and transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices, wherein each device of the plurality of devices is associated with a user of the plurality of users to which the content item was at least one of previously presented or previously targeted” is suggested and taught.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 18-20 are rejected under 35 U.S.C. 103(a) as being patentable over Aldrey et al. (US PGPUB 2009/0171780; pub date: 7/2/2009) (hereinafter Aldrey) in view of The Beginner’s Guide to Using MailChimp For Email Marketing by Nick Schaferhoff (see https://torquemag.io/2015/07/beginners-guide-using-mailchimp-email-marketing/; pub date: 7/7/2015; downloaded on 8/27/2020) (hereinafter MailChimpGuide), further in view of “Oops! How to Deal with Email Mistakes” by ClickDimensions (see http://blog.clickdimensions.com/oops-how-to-deal-with-email-mistakes/; pub date: 5/11/2017; downloaded on 8/27/2020) (hereinafter ClickDimensions).

As to claim 18, Aldrey teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (see Fig. 1), the operations comprising: 
controlling a graphical user interface to display one or more content items in a content platform interface comprising a content item of the one or more content items and the targeted advertisement management interface 104 can select and send a targeted advertisement to a consumer device 114, 116, 118, 120 [as selected content to be transmitted]. The triggering event can be a potential consumer 122 accessing a consumer device 114, 116, 118, 120, such as turning on a display device 114, ordering a video (e.g., via a Video on Demand (VOD) system), accessing the Internet or a specific website via a computer 116, smart telephone 118 or mobile device 120, or turning on a mobile device 118, such as a cellular telephone or personal digital assistant (PDA), or a scheduled event (for example, sending an email message or text message to a consumer device 116, 118, 120 at a specified time); 
determining a plurality of assignments of the content item to a plurality of users; transmitting,  the 
see Figs. 5C-5D and [0034]-[0035] Referring to FIG. 5C, an exemplary screenshot for selecting the targeting profiles based on the media target is illustrated. As shown, the top window prompts the user 102 to select a targeting profile from demographic, geographical, and user data target profiles. In this example, the geographical target profile is selected and includes a local franchise area (LFA) profile, zip code profile (e.g., based on potential consumer's zip code), direct marketing area (DMA) profile, and Video Head Office (VHO) profile (e.g., based on the name of the VHO, the television market). As shown, the VHO profile is selected. The user is prompted to save or cancel the selection. The bottom window displays the target profiles the user 102 has selected; see [0036] The selected target profiles provide the rules that the targeting system module 108 to determine which targeted advertisements are displayed to which potential consumer 122. For example, using the exemplary screenshots above, the user 102 was creating an advertisement campaign to send a banner advertisement to potential consumers 122 that received their television signals from the Carrollton, Tex. VHO. The user 102 could have also selected additional target profiles, such as demographic profiles which could have further refined the targeted potential consumers 122, e.g., to males under the age of 40 years of age having an income over $100,000; 
see Fig. 6, selecting and sending a targeted advertisement to a consumer device in step 604; e.g., a user profile stored in the user profile module 406 or a local profile such as a profile stored in a set top box 208) and determine a suitable targeted advertisement for the potential consumer 122. For example, the relevancy engine module 404 can use information from the profile and the rules associated with one or more targeted advertisements to determine a suitable targeted advertisement to provide to the consumer device 114, 116, 118, 120 associated with the potential consumer 122 [get potential users to send content based on profile]. The relevancy engine module 404 can provide instructions to the advertisement delivery module 410 to provide the selected targeted advertisement to the consumer device 114, 116, 118, 120. The advertisement delivery module 410 can acquire the selected targeted advertisement from the advertisement content module 412. The targeted advertisement management interface 104 can provide the targeted advertisement in a suitable format to a targeted consumer device 114, 116, 118, 120; 
see Fig. 6 and [0046]-[0048], after creating a targeted advertisement campaign, selecting and sending a targeted advertisement to a consumer device in step 604; e.g., the selected targeted advertisement can be a link to the advertisement which can prompt a potential consumer 122 to click on the link for the full advertisement, e.g., an interactive advertisement. After providing the selected targeted advertisement to a consumer device, 114, 116, 118, 120, the method 600 can proceed to block 606), 

Aldrey teaches sending advertisements to potential clients as set forth above.
AIdrey does not expressively teach 
“a selectable input” as recited in “a selectable input associated with transmitting a targeted response to the content item”;

In the same field of endeavor of displaying advertisements, MailChimpGuide teaches “a selectable input” as recited in “a selectable input associated with transmitting a targeted response to the content item” (see pages 25-26, use the “Send Now” button to send the campaign to users).
MailChimpGuide teaches adding or editing a campaign content (see page 23, adjust the content and design to add content to the campaign).
Note: any edited or modified content can be interpreted as a “targeted response to a content item”.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Aldrey and MailChimpGuide before him before the effective filing date of the claimed invention, to modify the advertisement system taught by Aldrey to include the feature of providing a selectable input to send content taught by MailChimpGuide.  One would have been motivated to make such a combination because providing the feature of the feature of providing a selectable input to send content would have been obtained by MailChimpGuide (see pages 25-26).

AIdrey-MailChimpGuide does not expressively teach 
“a target response to the content item” and “a plurality of users to which the content item was at least one of previously presented or previously targeted” as recited in “determining a plurality of assignments of the content item to a plurality of users to which the content item was at least one of previously presented or previously targeted; and transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices, wherein each device of the plurality of devices is associated with a user of the plurality of users to which the content item was at least one of previously presented or previously targeted”.

Note: Aldrey teaches sending selected content items to users as set forth above. Aldrey teaches a structure of how to select content items to send to users. A targeted response to a content item is a type of content item to send which can use above mechanism to send. Therefore, “a targeted response to a content item” is interpreted as not carrying any patent weight for it is just a different types of content item to send using the same structure as set forth above. Any edited or modified content by Aldrey or MailChimpGuide can be interpreted as a “targeted response to a content item”.

Aldrey-MailChimpGuide does not expressively teach “targeted response to a content item” and “a plurality of users to which the content item was at least one of previously presented or previously targeted” as claimed.

In the same field of endeavor of sending campaign content, combining with AIdrey-MailChimpGuide, ClickDimensions suggests and teaches the same concept of “targeted response to a content item” and “a plurality of users to which the content item was at least one of previously presented or previously targeted” as claimed in “determining a plurality of assignments of the content item to a plurality of users to which the content item was at least one of previously presented or previously targeted; and transmitting, as the response to the content item, the targeted response comprising the response content item to a plurality of devices, wherein each device of the plurality of devices is associated with a user of the plurality of users to which the content item was at least one of previously presented or previously targeted” (
see page 2, sending a follow-up email as “the response to the content item” to previously targeted users in the email marketing group; “email marketing …Once you identify your mistake, try to ward off knee-jerk reactions to immediately send a follow-up email to correct the previous email”; the first email send to the targeted group of users is” the content item” and the second follow-up email sent to the same targeted group of users to make corrections is “the response to the content item”; the same targeted group users is “the plurality of users to which the content item (first email) was at least one of previously presented or previously targeted”; 
see page 3, showing how to write and send the response of an email campaign mistakes [e.g., as a target response to a content item]; e.g., be ready to come up with a response…Step 2. Respond…1. Be swift; 2. Be clear; 3.Own up to your mistake; 4. Stay true to your image; 5. Offer an incentive; thus a target response to a content item is created and sent).

Combining Aldrey-MailChimpGuide-ClickDimensions, sending the target response to a content item to the plurality of users to which the content item was at least one of previously presented or previously targeted is suggested and taught.

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Aldrey-MailChimpGuide and ClickDimensions before him before the effective filing date of the claimed invention, to modify the advertisement system taught by Aldrey-MailChimpGuide to include the feature of providing a target response to a content item taught by ClickDimensions to send a response to email mistakes.  One would have been motivated to make such a combination because providing the feature of providing a target response to a content item to send a response to email mistakes would have been obtained by ClickDimensions (see pages 2-3).

As to claim 19, Aldrey-MailChimpGuide-ClickDimensions teaches comprising: retrieving the plurality of sets of assignments from a user history database, wherein each assignment of the plurality of sets of assignments corresponds to a content item of the plurality of content items presented to a user of the plurality of users (see Aldrey, [0018] a target group [as a user targeting database] is defined for a campaign content; A targeting system module 108 can schedule the launch of a targeted advertisement campaign through targeted consumer devices for delivery to a targeted demographic audience. The targeting system module 108 can use historical, psychological, and behavioral information from one or more sources and profiles [e.g., user history database] to determine appropriate targeted advertisements to be delivered on one or more types of consumer devices 114, 116, 118, 120. For example, a targeted advertisement can be directed at a specific target group, based on, but not limited to, one or more of the following: house hold targeting, geographical location (e.g., based on zip code), demographic (e.g., age, income, sex, etc.), psychographic (behavioral), and location based on the location of a mobile device 120 (e.g., via a global positioning system (GPS) in the phone or triangulation techniques; see ClickDimensions, page 2, sending a follow-up email as “the response to the content item” to previously targeted users from the sent history in the email marketing group; “marketing …Once you identify your mistake, try to ward off knee-jerk reactions to immediately send a follow-up email to correct the previous email”; the first email send to targeted users is” the content item” and the second corrected and follow-up email is “the response to the content item”).  

As to claim 20, Aldrey-MailChimpGuide-ClickDimensions teaches comprising: retrieving the plurality of sets of assignments from a user targeting database, wherein each assignment of the plurality of sets of assignments corresponds to a content item of the plurality of content items targeted to a user of the plurality of users (see Aldrey, [0018] a target group [as a user targeting database] is defined for a campaign content; A targeting system module 108 can schedule the launch of a targeted advertisement campaign through targeted consumer devices for delivery to a targeted demographic audience. The targeting system module 108 can use historical, psychological, and behavioral information from one or more sources and profiles to determine appropriate targeted advertisements to be delivered on one or more types of consumer devices 114, 116, 118, 120. For example, a targeted advertisement can be directed at a specific target group, based on, but not limited to, one or more of the following: house hold targeting, geographical location (e.g., based on zip code), demographic (e.g., age, income, sex, etc.), psychographic (behavioral), and location based on the location of a mobile device 120 (e.g., via a global positioning system (GPS) in the phone or triangulation techniques; see ClickDimensions, page 2, sending a follow-up email as “the response to the content item” to previously targeted users from the email marketing target groups; “email marketing …Once you identify your mistake, try to ward off knee-jerk reactions to immediately send a follow-up email to correct the previous email”; the first email send to targeted users is” the content item” and the second corrected and follow-up email is “the response to the content item”).  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179